DETAILED ACTION
Claims 1-22 (filed 12/03/2021) have been considered in this action.  Claims 1, 6-7, 11, 16 and 21-22 have been amended.  Claims 2, 5, 8-10, 14, 17 and 20 have been canceled.  Claims 3-4, 12-13, 15 and 18-19 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 8 paragraph 3, filed 12/03/2021, with respect to objection to claim 22 have been fully considered and are persuasive.  The objection of claim 22 has been withdrawn. 

Applicant’s arguments, see page 8 paragraph 5, filed 12/03/2021, with respect to rejection of claims 1-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-22 under 35 U.S.C. 103 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be 

Authorization for this examiner’s amendment was given in an interview with attorney William Allison (Reg. No. 71,181) on 1/7/2022.

The application has been amended as follows: 

In Claim 1 Replace line 17:
generating an alert including at least one tag identifying the failing test;
with:
generating the alert including at least one tag identifying the failing test;

In Claim 16 replace line 21:
generating an alert including at least one tag identifying the failing test;
with:
generating the alert including at least one tag identifying the failing test;


Claim 22 replace line 20:
generating an alert including at least one tag identifying the failing test;
with:
generating the alert including at least one tag identifying the failing test;


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No reference or obvious combination of references has been found that suggests collecting sensor measurement data for a compressor and identifying a first data sample using a data validation rule to verify a rate of change in a mean value of the measurement data values, estimating a replacement (second) data sample using gradient boosting, assessing the second data sample by applying an f-test to the second data sample using a dataset of known measurement data values, and performing a maintenance analysis on the assessed second data sample to provide an alert and result of the maintenance analysis on a display using two different axis and two identical time stamps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                             

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116